In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0474V
                                    Filed: October 30, 2017
                                        UNPUBLISHED


    TRACY E. CARROZZA,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Attorneys’ Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
      petitioner.
Lynn Elizabeth Ricciardella, U.S. Department of Justice, Washington, DC, for
      respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

       On April 14, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleged that she suffered severe shoulder pain after receiving the
tetanus vaccine3 on July 24, 2015. Petition at 1, ¶¶ 1-3, 12. On April 18, 2017, the
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).

3Petitioner’s proof of vaccination shows she received an intramuscular injection of the Boostrix vaccine in
her left deltoid. Petitioner’s Exhibit 1. Boostrix is a tetanus, diphtheria, acellular pertussis vaccine
manufactured by GlaxoSmithKline Biologicals. See
https://www.fda.gov/BiologicsBloodVaccines/Vaccines/ApprovedProducts/ucm172925.htm (last visited on
Apr. 18, 2017).
undersigned issued a decision awarding compensation to petitioner based on the
parties’ stipulation. (ECF No. 31.)

       On October 20, 2017, petitioner filed a motion for attorneys’ fees and costs.
(ECF No. 35.) Petitioner requests attorneys’ fees in the amount of $22,377.00 and
attorneys’ costs in the amount of $1,018.68. Id. at 1. In compliance with General Order
#9, petitioner filed a signed statement indicating that petitioner incurred no out-of-pocket
expenses. Id. at 2. Thus, the total amount requested is $23,395.68.

        On October 27, 2017, respondent filed a response to petitioner’s motion. (ECF
No. 36.) Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” Id. at 3.

        On October 27, 2017, petitioner filed a reply. (ECF No. 37.) Petitioner stresses
respondent is satisfied that an award of attorneys’ fees and costs is appropriate and has
raised no specific objection to any of the billing entries or litigation costs requested. Id.
at 1. Petitioner asserts “[p]etitioner’s counsel has fully and carefully documented the
hours counsel expended on this case, and has provided receipts for all costs claimed
for reimbursement.” Id. at 2.

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $23,395.684 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Leah Durant.




4This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

                                                    2
        The clerk of the court shall enter judgment in accordance herewith.5

IT IS SO ORDERED.
                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




5 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     3